            Case 1:19-cv-02173-CJN Document 57 Filed 07/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DONALD J. TRUMP,

                              Plaintiff,

       v.                                                      No. 1:19-cv-02173

COMMITTEE ON WAYS AND MEANS,
UNITED STATES HOUSE OF
REPRESENTATIVES, et al.,

                              Defendants,


                       NOTICE OF WITHDRAWAL OF COUNSEL

       I, Megan Barbero, hereby withdraw my appearance as counsel in this case. Defendants

will continue to be represented by the other attorneys who have entered appearances in this case.

                                             Respectfully submitted,

                                             /s/ Megan Barbero
                                             Megan Barbero (MA Bar No. 668854)
                                                 Deputy General Counsel

                                             Office of General Counsel
                                             U.S. House of Representatives
                                             5140 O’Neill House Office Building
                                             Washington, D.C. 20515
                                             Telephone: (202) 225-9700
                                             Megan.Barbero@mail.house.gov

July 9, 2021
